Citation Nr: 1333349	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-37 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for dental trauma, teeth #3, 14, and 30.

2.  Entitlement to service connection for mental stress due to dental trauma and military duties, to include entitlement to healthcare under 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 through January 1963 and from March 1964 through March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada in December 2009, which denied service connection for dental trauma, teeth #3, 14, and 30, and in July 2012, which denied service connection for mental stress due to dental trauma and military duties, to include entitlement to healthcare under 38 U.S.C.A. § 1702.

Regarding the Veteran's claim for service connection for dental trauma, a timely Notice of Disagreement (NOD) that was responsive to the December 2009 rating decision was received from the Veteran in March 2010.  After a Statement of the Case (SOC) as to that issue was mailed to the Veteran in September 2010, the Veteran perfected his appeal later that month, via VA Form 9 substantive appeal.

With regard to the Veteran's claim for service connection for mental stress due to dental trauma, the Veteran filed a timely NOD in August 2012.  After an SOC addressing that issue was mailed to the Veteran in December 2012, the Veteran perfected his appeal in January 2013, via VA Form 9.

The Veteran testified during a May 2011 hearing that was held before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the record.  During the hearing, the Veteran provided additional evidence that was accompanied by a waiver of review by the agency of original jurisdiction, validly executed pursuant to 38 C.F.R. § 20.1304(c).  This evidence has been associated with the record for consideration in connection with this appeal.

In February 2013, the Board remanded the issues on appeal for further claims development, to include efforts to locate and obtain private dental treatment records from Dr. A.T.T. and records for any VA or private psychiatric treatment identified by the Veteran.  This matter now returns to the Board for its de novo consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the further delay in the resolution of the Veteran's appeal, the Board finds that this matter must be remanded again for further claims development.

Mental Stress

At the time of the Board's previous February 2013 remand, the RO's December 2012 SOC addressing the issue of the Veteran's entitlement to service connection for mental stress due to dental trauma and military duties, to include entitlement to healthcare under 38 U.S.C.A. § 1702, had not been associated with the claims file.  Hence, the Board directed in its remand that the Veteran be provided an SOC addressing that issue, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  As the record now shows that an appropriate SOC had in fact been provided to the Veteran prior to the Board's February 2013 remand, this development is no longer necessary.

The current record also contains the Veteran's January 2013 substantive appeal, which perfects his appeal regarding the issue of entitlement to service connection for mental stress.  In the substantive appeal, the Veteran requests that he be afforded a Travel Board hearing.  Although the Veteran testified before the undersigned Veterans Law Judge during a May 2011 hearing, the Board notes that such testimony was limited to the issue of the Veteran's entitlement to service connection for dental trauma.  Indeed, the issue concerning the Veteran's entitlement to service connection for mental stress was still pending before the agency of original jurisdiction, and hence, had not reached an appellate status.  Thus, testimony concerning his mental disability claim would have been premature.  

However, given that the Veteran's appeal regarding his entitlement to service connection for mental stress has now been perfected, and the Veteran has now expressed his desire to offer testimony as to that issue, he is entitled to a Travel Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules Travel Board hearings, a remand of this matter to the RO for the requested Board hearing addressing the issue of entitlement to service connection for mental stress is warranted.

Dental Trauma

There is no indication in the record that the development directed in the Board's prior remand was adequately performed.  In that regard, the Veteran was not provided the notice letter described in Paragraph 1 of the Board's remand.  Also, despite the fact that the Veteran provided the complete address for Dr. A.T.T. in a March 2013 letter, no efforts were made to obtain the private dental records from Dr. A.T.T.  Similarly, although the Veteran also identified in the March 2013 letter that he had recently received VA dental treatment in February 2013, no documented efforts were made to obtain those records.  Finally, there is no indication in the record that the Veteran's claims were ever readjudicated.  In that regard, the Veteran was never provided an SSOC addressing the issue of entitlement to service connection for dental trauma.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'aries v. Peake, 22 Vet. App. 97   (105) (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Given the deficiencies in the post-remand development noted above, the Board finds that there has not been substantial compliance with its prior remand.  Hence, this matter must also be remanded so that the development action directed in the February 2013 remand may be performed.  See Stegall, 11 Vet. App. at 271; see also D'aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for dental trauma, teeth #3, 14, and 30 and service connection for mental stress due to dental trauma and military duties, to include entitlement to healthcare under 38 U.S.C.A. § 1702.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain the private dental treatment records from Dr. A.T.T., records of any other VA or private dental treatment received by the Veteran since July 2012, and any records pertaining to any VA or private psychiatric treatment received by the Veteran.
	
The Veteran should be provided a VA 21-4142 release form, and be requested to identify on the release the current name(s) and address(es) for Dr. A.T.T. and any other private or VA medical providers who have provided dental treatment since July 2012.  The Veteran should also be asked to identify the name(s) and address(es) for any VA or private treatment providers who have provided any psychiatric treatment.

2.  Make efforts to obtain the private dental treatment records from Dr. A.T.T., at the address noted in the Veteran's March 2013 typewritten statement, and the records for any other private or VA dental or psychiatric treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After completion of the above action and any other development deemed necessary, the issues of the Veteran's entitlement to service connection for dental trauma, teeth #3, 14, and 30 and entitlement to service connection for mental stress due to dental trauma and military duties, to include entitlement to healthcare under 38 U.S.C.A. § 1702, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with an SSOC addressing that issue and be given an opportunity to respond.

4.  The RO should schedule the Veteran for a Travel Board hearing addressing his claim for service connection for mental stress, as appropriate.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  If the Veteran fails to report for the hearing, a copy of the letter notifying the Veteran of the date and time of the hearing must be associated with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


